2. Madagascar
The next item is the debate on six motions for resolutions on Madagascar.
author. - Mr President, this is indeed a topic for decision. It is a topic we have to discuss. There is a political crisis in Madagascar and this brings us to the necessity of responding accordingly to the necessities also of the country.
The power-sharing deal has been negotiated under the auspices of the African Union between the current President Rajoelina and the former President Ravalomanana.
There is the Maputo Agreement and Addis Ababa Additional Act, which remain the only political and democratic solution to the current crisis. We must not forget this. The Maputo Agreement foresees the establishment of a national unity government with a transition period of 15 months.
Let me signal as well that, after this fact, there are some specific and local situations that are worrying in terms of the government issuing a decree legalising the export of unprocessed and endangered wood threatening the biodiversity of the country. This might cause a lot of problems in the future because they can be lost forever.
In this context, we have to remind the Commission and the Member States that to send an election observation operation to Madagascar could be a mistake. We ask not to send a delegation to this country under the current circumstances, to the elections the current government is organising in March, as these elections circumvent the Maputo Agreement. I insist: in this framework, under this consensus and on the basis of the agreement in Maputo, we should not follow this observation election mission.
This has to be accompanied as well by full respect of human rights in the country and full respect of democratic principles and the rule of law. If these conditions are fulfilled then we can talk about this, but in the current situation, in the current context, I think it would be a mistake.
Mr President, problems of instability persist in Madagascar despite the initiatives of the African Union and the UN. Mr Rajoelina refuses to share power and is removing everyone who opposes him. He recently affirmed his intention to organise general elections without taking account of the timetable provided for in the Maputo and Addis Ababa agreements.
It is no exaggeration to say that the anti-constitutional regime of Andry Rajeolina has taken over the three estates and is doing its best to take over the media as well.
Unfortunately for Madagascar, the human rights violations by the previous president's regime have continued after Andry Rajeolina declared himself president of the High Transitional Authority. The security forces which he directs have frequently intervened in a violent manner to disperse opposition demonstrations and there have been deaths and injuries.
In its report dated 4 February 2010, Amnesty International shows that parliamentarians, senators, lawyers, leaders of the opposition and journalists have been subject to arrest and arbitrary and illegal detention and that some were mistreated during their arrest, while the authorities have not conducted any enquiries.
Unfortunately, once again, the facts prove that those who take power by force reign with force.
Mr President, there is consensus on this motion for a resolution. The illegal transitional regime headed by Andry Rajoelina is in the process of plunging Madagascar into chaos. It is preparing to make free and easy with the forthcoming elections, which he has announced for March 2010, at the end of a process which has nothing democratic about it and which is taking place outside the Maputo and Addis Ababa agreements.
The illegal nominations of questionable political personalities, the widespread human rights violations and the harassment and arbitrary arrest of parliamentarians, religious leaders and civilians have upset the international community and led it to impose sanctions. Madagascar's membership of the Southern Africa Development Community and the African Union has been frozen. The United States are refusing it the advantages of the African Growth and Opportunity Act. The donors of the International Monetary Fund have reduced their budget by 50%, the UN will examine the situation of this country on 15 February and the European Union has, I believe, suspended its development aid, while maintaining its humanitarian aid.
The situation is therefore tragic, catastrophic, for a population living on less than a dollar a day. We are terribly concerned about this situation and this joint emergency motion for a resolution is proof of our concern. We support the mediation efforts being made by Joaquim Chissano, the former president of the Republic of Mozambique, and urge the four political groups to return to the negotiating table. There can be no other solution. We are also calling on the African Union and the Southern African Development Community to resume contact in order to bring the transitional process to a proper conclusion and we call on the Commission to report to us on the consultation process under way with Madagascar under Article 96 of the Cotonou Agreement.
author. - (DE) Mr President, there is concern in some of the world's capital cities that our motion for a resolution could lead to an escalation in the situation in Madagascar. However, our aim is to bring peace to the region. I refer, in particular, to Article 14 and 15, which are quite clearly focused on dialogue.
The African Union, the European Union, the UN, neighbouring countries, the Contact Group and, last but not least, France, have all been called upon to play their part in ensuring that the four (at a minimum) different political movements that there are in Madagascar can find common ground, that Madagascar does not become a failing state, that it does not drift further towards catastrophe and that, instead, it finds a peaceful and negotiated solution. However, this will only be possible as long as nobody tries to establish a dictatorship there, nobody withdraws from the peace process and all the parties return to the negotiating table, or otherwise this wonderful, but ravaged, country will have no future.
Mr President, ladies and gentlemen, the same is happening in Madagascar as in numerous other countries around the world, towards which the European Union has demonstrated a lack of political power. This is particularly true in Africa.
One year after Andry Rajoelina illegally seized power, the large island of Madagascar seems to be slipping deeper and deeper into a social, economic and financial crisis which its people did not need.
In fact, this country has become one of the poorest countries in the world, with the large majority of the population there living on less than a dollar a day. Human rights violations are increasing. Religious leaders, parliamentarians, journalists and leaders of civil society are subject to intimidation and harassment and are being arrested and thrown into prison.
The international community, however, has been sparing in its efforts, refusing to recognise that this is in fact a coup d'état and that the government put in place by Andry Rajoelina in Madagascar is in fact a military government.
Madagascar has been suspended from the African Union and the Southern Africa Development Community. Since 2 February 2009, numerous attempts have been made, including by the UN and the EU, resulting in the Maputo and Addis Ababa agreements. However, since November 2009, these agreements seem to have become mired down as a result of the divisions between the various protagonists and the refusal by some of them to participate in the implementation of these agreements.
We in the Confederal Group of the European United Left - Nordic Green Left consider that it is time to let the Malagasy people speak and that it is high time that democratic rules were respected.
Andry Rajoelina, the strongman of the regime, prefers to organise his elections unilaterally, without consulting the Malagasy people, in defiance of the aforementioned agreements. He unilaterally set an initial date for so-called democratic elections in March 2010, but now appears to be talking about a date somewhere between the end of March and the end of 2010.
That is why we want humanitarian aid to be strengthened, for judicial proceedings to be instituted and for the European Union to throw all its weight behind ensuring that civil society is involved in the steps taken.
author. - Mr President, if the African Union aspires to have anything like the authority and respect accorded to the EU in international affairs, then Madagascar is surely a case in which the AU should act decisively. Instead we have seen the usual vacillation and tepid diplomacy following the fall of President Marc Ravalomanana, which is sadly reminiscent of the situation in Zimbabwe. It is time for the African Union to accept its responsibilities with regard to Madagascar, where political tension and chaos have been endemic for some time. If the AU cannot bring itself to sort out this mess, then it is reasonably fair to ask why the EU should do so.
However, we should continue to remain engaged with Madagascar in order to facilitate a smooth return to democratic government and to promote reconciliation. It is vital that those politicians and military officers who have been cited and carried out human rights abuses should be brought to justice. Targeted sanctions against the illegitimate regime of Andry Rajoelina also offer an effective way to punish those who perpetrate the ongoing instability without harming the overwhelming majority of the Malagasy people, who must be heartedly sick of the tensions and sporadic violence in their beautiful country.
As has already been emphasised, the state of uncertainty and political instability reigning in Madagascar has been going on for well over a year. While there have been some glimmers of hope at times during the negotiation process, the actions being taken by Andry Rajoelina only serve to hamper the process, complicating the restoration of constitutional order.
I am referring here to the removal of the prime minister appointed after the Maputo Accords, the withdrawal from the negotiation process with the political groupings and the recent decision to hastily organise elections without taking into account previous agreements.
I believe that this is an attempt to create a veneer of legality and legitimise a regime which has come to power following a coup d'état, which Rajoelina cannot deny. It is obvious that the only way of ensuring that constitutional order is restored is to fully enforce the Maputo and Addis Ababa Accords.
(DE) Mr President, I would just like to draw your attention to the fact that all the groups have endorsed this motion for a resolution. That is as it should be, because this topic is very important. In contrast to the previous speakers, I would like to say that we must ensure that we do not merely promote freedom of expression and freedom of the press in this country, but that we also actively demand them, now that we are examining ways that we could help things proceed towards a, hopefully, peaceful election. We have to ensure that we, as Europeans, establish freedom of the press in all areas, with all the financial assistance that is needed to make that possible. We also have to provide full support and endeavour to act together to provide financial assistance, within the scope of the agreements which we have with this country.
(FI) Mr President, it is intolerable to follow the situation in Madagascar, where power is in the hands of a person who took over the country using violent means and who rules it in the same brutal manner, and whose position the international community has not recognised. That is why I am using the word 'person' and not 'president'.
The majority of the population in Madagascar live below the poverty line: 7 000 children are suffering from serious malnutrition, and the situation is only worsening with the political crisis. For that reason, it is important that we, along with the rest of the international community, increase the amount of humanitarian aid to Madagascar.
It is, furthermore, vitally important to investigate and solve the political murders that have taken place, and that must be left to an independent, impartial agency. Unless that happens, it will be difficult to build trust and take steps towards democracy.
It must be a priority that Madagascar's four political factions can sit down at the negotiating table to agree on what to do to enable democratic elections to take place this year. It is also crucial that Madagascar does not conclude agreements on natural resources before it has a government with a mandate from the people.
(DE) Mr President, on the subject of Madagascar, it is good that we can report that it is not just the European Union that is concerned about this country's compliance with Article 96 of The Cotonou Agreement, but that the African Union and SADC, as regional organisations, have also taken the position that another coup d'état in Africa is unacceptable. For the African Union and for the regional organisations, it is a relatively new thing, not only to make these kinds of decisions, but also to implement them and to take action.
I hope that when the International Contact Group meets again in Addis Ababa, a week today, on 18 February, all the participating parties will fulfil their tasks and powers, and ensure that any agreement reached in Maputo is also implemented. That is my appeal to all the participants.
Mr President, may I start by highlighting our very great concern about the obstacles which are preventing the Maputo agreements from being implemented.
Since the crisis started and since consultations with Madagascar were opened under Article 96 of the Cotonou Agreement, the Commission has actively supported mediation efforts by the international community, which have translated into considerable progress but which, unfortunately, have still not resulted in an effective transition process. We are very worried because, rather than making progress, we are slipping backwards and there is a clear risk of returning to where we started in March 2009.
You will agree that this may of course result in a deterioration in the political and human rights situation and in clashes between Malagasies. We have clearly indicated, on numerous occasions, that we reject any unilateral process which results in hastily organised elections that will not bring about a lasting solution to the crisis.
Therefore, to reply to the question raised by the honourable Member, I would note that we are not prepared to support such a process either politically or financially.
The initiative currently being taken by the President of the African Union Commission is our last hope. We are prepared to evaluate, together with the international community within an international contact group, the response of Malagasy movements and, depending on the situation, to present proposals for decisions to the Council under Article 96 of the Cotonou Agreement.
In the event of a negative decision, this should not affect projects which directly benefit the population and we shall continue and, if necessary, increase humanitarian aid for the vulnerable populations.
Finally, may I assure you, Mr President, of the Commission's active, patient and persevering commitment to finding an amicable way out of the crisis.
The debate is closed. The vote will take place at the end of the debate.